Citation Nr: 0113627	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 1, 1999, 
for the payment of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  He died in October 1998.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died in October 1998.

3.  The appellant submitted an application for death pension 
benefits in February 1999, four months after the veteran's 
death.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
1999, for the payment of death pension benefits have not been 
met.  38 U.S.C.A. §§ 501, 1503, 5110, 5111 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.31, 3.272, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for an increase will be the day of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  Further, death benefits for a nonservice-connected 
death after separation of service (for awards filed after 
October 1984) will be payable the first day of the month in 
which the veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, the 
effective date of entitlement will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(c)(3)(ii) (referred to as "the 
45-Day Rule").  The actual payment of benefits begins on the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31.

The appellant contends, in essence, that she failed to file 
her claim for death pension within the 45-Day Rule because 
the funeral home demanded that she assign the veteran's 
insurance policy over to the funeral home in order to cover 
the burial expenses.  Because the funeral home was under no 
obligation to assist her in complying with the 45-Day Rule, 
she was forced to wait past the 45-day deadline in order to 
file her claim.  As such, the effective date of the ultimate 
grant of death pension benefits was delayed by several 
months.  The appellant's service representative vigorously 
asserts that the 45-Day Rule is seriously flawed and should 
be abandoned by Congress.

While the Board is sympathetic to the appellant's assertion 
and understands her dilemma, the Board must stress that it is 
bound by the rules as set forth in the law.  Specifically, 
the relevant regulations make no exemption to the 45-Day 
Rule, regardless of the reason that the appellant failed to 
file her claim.  Therefore, the Board has no choice but to 
deny her request for an earlier effective date as there is no 
legal exception or authority that applies to this claim.  As 
noted above, the effective date of an award for death pension 
filed more than 45 days after the veteran's death will be the 
date of receipt of the claim, with payment of monetary 
benefits effective the first day of the following calendar 
month.

Review of the claims folder reveals no correspondence from 
the appellant indicating an intent to file a claim for death 
pension benefits until she filed this claim in February 1999.  
Further, there is no evidence that she filed for Social 
Security Administration benefits that could be construed as a 
claim for death benefits under 38 C.F.R. § 3.153.  Moreover, 
while she filed a claim for burial benefits within the 
regulatory time-frame, a claim for burial benefits cannot be 
construed to be a claim for death benefits.  Herzog v. 
Derwinski, 2 Vet. App. 502, 503 (1992).  Accordingly, the 
Board finds that the current effective date is correct and 
there is no legal basis for an effective date prior to March 
1, 1999; thus, the claim for an earlier effective date must 
be denied.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case there is no dispute over the facts.  This case 
is controlled solely by the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Given the nature of this case, 
the requirements added by the VCAA do not require additional 
development.  See Smith v. Gober, 14 Vet. App. 227 (2000).


ORDER

The claim for entitlement to an effective date earlier than 
March 1, 1999, for the payment of death pension benefits is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

